*158
ORDER

PER CURIAM.
Douglas R. Hicks appeals dismissal of his Rule 24.035 motion. On November 23, 1993, movant was delivered to the Missouri Department of Corrections to serve a seven year sentence for delivery of a controlled substance, § 195.211 RSMo Cum.Supp.1989. On February 27, 1995, movant filed a pro se Rule 24.035 motion.
The motion court dismissed the motion as untimely under Rule 24.035(b). The rule allows ninety days after delivery to the custody of the Department of Corrections to file a motion for post conviction relief. Dismissal of the late filed motion was mandatory. “The time limitations contained in Rules 21.035 and 29.15 are valid and mandatory.” Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). The dismissal is affirmed.